DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
This application was filed December 04, 2020 and is a continuation of U.S. Application No. 16/708,926, filed December 10, 2019 (issued as US10,952,996 on March 23, 2021); which claims the benefit of U.S. Provisional Application No. 62/778,142, filed December 11, 2018, and U.S. Provisional Application No. 62/939,192, filed November 22, 2019.

Information Disclosure Statement
The IDS dated 16 February 2021 has been received, entered and considered, a copy is included herein.

Claimed Compounds and Methods
The claims are drawn to substantially the same subject matter as that which was allowed in the parent 16/708,926 application.  Present independent claim 9 is a genus of compounds which is the same as that allowed in 16/708,926 and the species listed in present independent claim 41 share substantial structural features with and/or fall into the scope of this genus.  The present claims are allowable over the prior art for the same reasons as those of record in 16/708,926.  See pages 5-8 of the notice of allowance dated 25 November 2020 in 16/708,926.  
The present claims are not allowable at this time since they are rejected on statutory and/or non-statutory double patenting grounds.

Status of the claims
Claims 9, 34-37, 40-43, 45, 47, 50-52, 54-56 and 63-75 are pending and rejected.
Claims 1-8, 10-33, 38, 39, 44, 46, 48, 49, 53 and 57-62 were canceled by the Applicant.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
[1] Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,952,996. This is a statutory double patenting rejection.
Reference claim 1 encompasses exactly the same scope as that of examined claim 9.  The claims are nearly word-for-word identical, with only minor differences in the order that several of the limitations are listed and in that the phrase, “each of which is”, appears in the present R5 definition ahead of “optionally substituted” but not in the corresponding reference claim definition.
The Examiner asserts that despite these minor differences there is no embodiment of the invention that falls within the scope of the one claim, but not the other.  The reference claim “optionally substituted” phrase necessarily applies to each of the preceding R5 moieties; see for example reference dependent claim 8 which includes the same phrase. Further, the order with which limitations are presented makes no difference as to scope.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[2] Claims 34-37, 40, 42-43, 45, 47, 50-52, 54-56 and 63-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,952,996. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are anticipated by or obvious over the reference claims.
Reference independent claim 1 anticipates examined claim 9 since the scope is identical, see above.  Present claim 9 is not currently subject to this nonstatutory double patenting rejection since it is considered to be “identical” as described in the statutory double patenting rejection above.
The examined dependent claims 34-37, 40, 42-43, 45, 47, 50-52, and 54-56 are similar to the examined dependent claims, with slight differences in wording and scope.  For example the subject matter of reference dependent claim 10 falls entirely into the scope of examined claims 34 and 69.   It would be obvious to provide the compounds, compositions and methods according to the reference dependent claims. Thus, the subject matter recited in the present dependent claims is at least obvious over the reference dependent claims in view of the close similarity in scope.
For clarity, the Examiner notes that examined independent claim 41 is distinct from the claims of US 10,952,996: The particular species listed in claim 41 are not obvious over the reference claim genus.

[3] Claims 9, 34, 36, 40-43, 45, 47, 50-52, 54-56, 63-64 and 66-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-52, 54, 56, 59-61, 63, 65-68, 72 and 88-92 of copending Application No. 17303845 (reference application, published as US 20210387983, claims dated 2021-08-16). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are anticipated by, or obvious over, the reference claims.
Reference independent claims 49-50 each recite a salt of a single compound species.  This salt falls into the scope of the genus of examined independent claim 9 and is anticipatory.
Furthermore, the compound is a single enantiomer of one of the listed racemic compounds in examined independent claim 41.  The chiral compound either anticipates the racemate and/or the racemate is obvious since it would first be prepared in order to obtain and characterize the separated isomer of the reference claims.
The reference dependent claims recite compositions and methods of use which fall into the scope of examined dependent claims 34, 36, 40, 42-43, 45, 47, 50-52, 54-56, 63-64 and 66-75.  It would at least be obvious to provide for compositions and methods of use of the reference claim salt compound according to the reference dependent claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625